Title: To James Madison from Anthony Merry, 3 March 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 3 March 1806, Washington. “I have the Honor to acquaint you that I have just received another Letter from the Commander in Chief of His Majesty’s Ships on the Jamaica Station, dated the 16th. January, informing me that John Harlam, of whom I made Mention in the Letter I addressed to you on the 24th. of last Month, had been discharged from His Majesty’s Sloop Peterel previously to her Return from her Cruize.
                    “And that I have also just received an Answer from the Commander in Chief of His Majesty’s Ships on the Halifax Station, dated the 8th. February, stating to me

that he should give Orders for the immediate Discharge of James Gurnell, whose Impressment by the Cambrian Frigate made the Subject of the Letter you were pleased to honor me with on the 11th. November last, as soon as that Ship should return from a Cruize, provided he should answer the Description contained in the Documents which accompanied your said Letter.”
                